Citation Nr: 1120898	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas



THE ISSUES

1.  Entitlement to an initial compensable rating for right lower extremity sciatica for the period from September 10, 2007, to January 14, 2009.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity sciatica on or after January 14, 2009.

3.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected lumbar spine disability. 

4.  Entitlement to service connection for a cervical spine disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The April 2008 rating decision granted service connection for right lower extremity sciatica and assigned a noncompensable evaluation effective from September 10, 2007.  That decision also denied service connection for a bilateral hip disorder.  The December 2008 rating decision denied service connection for a cervical spine disorder.

During the pendency of the appeal, the RO increased the Veteran's disability evaluation for right lower extremity sciatica to 10 percent effective from January 14, 2009.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).

A hearing was held on January 12, 2011, in Wichita, Kansas, before the undersigned Acting Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

During his January 2011 hearing before the Board, the Veteran testified that his left lower extremity sciatica had worsened.  It is unclear as to whether the Veteran intended to raise an informal claim for an increased evaluation.  However, that matter is not currently before the Board because it has not been prepared for appellate review.  Therefore, the issue of entitlement to an increased evaluation for left lower extremity sciatica is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record on appeal reveals that the Social Security Administration (SSA) awarded the Veteran disability benefits in October 2009 due, in part, to his service-connected back disability and it residuals, such as his sciatica.  The record does include the SSA decision that granted such benefits; however, the claims file does not contain the medical records upon which that decision was based.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should obtain and associate such records with the Veteran's claims file.

As to the Veteran's right lower extremity sciatica, the Board notes that he testified at his January 2011 hearing that his disability has worsened.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, as this case is already being remand, the Board concludes that a more recent VA examination is in order in this case for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right lower extremity sciatic.

In addition, the Veteran testified that he receives ongoing treatment for his right lower extremity sciatica at VA.  Therefore, the RO should obtain and associate any additional treatment records pertaining to his claimed disorders. See 38 U.S.C.A. § 5103A(b) (West 2010); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them). 

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.   The RO/AMC should obtain and associate with the claims file the records upon which the Social Security Administration (SSA) based its decision to award benefits to the Veteran.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records. 

2.  The RO/AMC should obtain and associate with the claims files all of the Veteran's recent VA treatment records that have not yet been associated with the record.  Because these are Federal records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, the Veteran should be notified in writing.  All actions to obtain the requested records should be documented fully in the claims files.

3.  After undertaking the above development to the extent possible, the RO/AMC should make arrangements with an appropriate VA medical facility for the Veteran to be afforded a neurological examination.  The claims folders are to be provided to the examiner for review in conjunction with the examination, and the examiner should state that he or she reviewed these records in the report.  All indicated tests and studies deemed appropriate by the examiner, including an EMG and nerve conduction study, must be accomplished, and all clinical findings should be reported in detail.  

The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his disability.  He or she should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should state whether the Veteran has incomplete paralysis that is mild, moderate, moderately severe, or severe with marked muscular atrophy.  

4.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  Further development may include affording the Veteran additional VA examinations.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 
for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

